PER CURIAM:
Taxpayer Texas Medical Association Insurance Trust appeals the district court’s summary judgment dismissal of its claim for refund based on the deductibility of premium expenses against proceeds from the sale of stock it received as the result of the demutualization of the Prudential insurance company, pursuant to 26 U.S.C. § 277(a). For the reasons stated in the district court’s opinion, Texas Med. Ass’n Ins. Trust v. United States, 391 F.Supp.2d 529 (W.D.Tex.2005), the judgment is affirmed.
AFFIRMED.